Citation Nr: 0126556	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-13 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected folliculitis and chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had active duty service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the appellant's claim 
seeking an increased (compensable) rating for service-
connected folliculitis and chloracne, evaluated as 0 percent 
disabling.

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran asserts that a higher evaluation is warranted for 
his service-connected folliculitis and chloracne.  
Specifically, a review of the transcript from his hearing, 
held in July 2001, shows that he complains of skin symptoms 
on his legs that include open sores which often become 
infected, swelling, itching, and pain, with flare-ups about 
every two months.  He states that he must take anti-biotics 
for control of his skin symptoms.  

At the veteran's July 2001 hearing, he reported that he had 
recently received treatment for the disability in issue at VA 
facilities in San Luis Obispo and Los Angeles.  However, 
there is no indication that an attempt has been made to 
obtain these records.  On remand, these records should be 
obtained.  See 38 U.S.C. § 5103A (West 2001); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).  Further, the veteran has not had 
a disability evaluation in several years.  A more 
contemporaneous examination would be beneficial.  Under the 
circumstances, the case must be REMANDED for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his skin symptoms 
since April 2000 (i.e, the most recent 
medical evidence of record).  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran which are not already associated 
with the claims folder, to include 
records from VA facilities located in San 
Luis Obispo and Los Angeles.  Any medical 
records that are obtained and that are 
not already on file should be associated 
with the claims folder.  
38 C.F.R. § 3.159 (2001).  

2.  The veteran should undergo a special 
skin examination in order to ascertain 
the nature and severity of his service 
connected skin disability.  All involved 
areas should be fully described.  The 
claims folder must be made available to 
the examiner for review.  

3.  The RO should then review the 
expanded record and determine whether a 
higher (compensable) evaluation is 
warranted for the veteran's service-
connected folliculitis and chloracne, 
bilateral.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for completion of 
appellate consideration if otherwise in 
order.  No action is required of the 
appellant until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




